              Case 20-12969-JTD        Doc 77        Filed 01/06/21      Page 1 of 10




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                           )
In re:                                     )         Chapter 11
                                           )
MEDIA LODGE, INC.,                         )         Case No. 20-12969 (JTD)
                                           )
                       Debtor.             )         Hearing Date: 01/11/21 at 10:00 a.m. (ET)
                                           )         Objection Deadline: 12/17/20 at 4:00 p.m. (ET)
                                           )
                                           )         Re: Dkt. Nos. 1, 46, 61, 65
                                           )

                        GUNUP, INC.’S REPLY IN SUPPORT OF
                       MOTION TO DISMISS CHAPTER 11 CASE

         Media Lodge, Inc. (“Media Lodge”) acknowledges that “it is the burden of the

bankruptcy petitioner to establish that good faith exists.” (Dkt. No. 61, p. 7, citing In re

Tamecki, 292 F.3d 205, 207 (3d Cir. 2000)). “When it is the debtor that bears the burden of

proving good faith more than vague assertions are needed.” In re Thompson, No. 16-22532,

2016 Bankr. LEXIS 3844, at *3 (Bankr. D.N.J. Oct. 27, 2016), citing Tamecki, 292 F.3d 205.

Media Lodge’s Opposition (Dkt. No. 61) is based on nothing but assertions that are vague, self-

serving, and unsupported by evidence. Media Lodge has not shown that it filed its Chapter 11

bankruptcy petition in good faith, and the Court should therefore dismiss this case under

11 U.S.C. § 1112(b).

                                          ARGUMENT

I.       Dismissal for Cause under 11 U.S.C. § 1112(b).

         1.     As Media Lodge acknowledges in its Opposition at page 7, a bankruptcy

petition filed in bad faith may be dismissed “for cause” under 11 U.S.C. § 1112(b). In re 15375

Mem’l Corp., 589 F.3d 605, 618 (3d Cir. 2009); In re SGL Carbon Corp., 200 F.3d 154, 160

(3d Cir. 1999); In re Rent A-Wreck of America, Inc., 580 B.R. 364, 373 (Bankr. D. Del. 2018).



                                                 1
             Case 20-12969-JTD         Doc 77        Filed 01/06/21     Page 2 of 10




Media Lodge must prove that it filed its petition in good faith. 15375 Mem’l, 589 F.3d at 618;

SGL Carbon, 200 F.3d at 162 n.10; Rent A-Wreck, 580 B.R. at 374. The “two inquiries

‘particularly relevant to the question of good faith’ [are] (1) whether the petition serves a valid

bankruptcy purpose, e.g. by preserving a going concern or maximizing the value of the debtor’s

estate, and (2) whether the petition is filed to obtain a tactical advantage.” Rent-A-Wreck, 580

B.R. at 374 (quoting In re Integrated Telecom Express, Inc., 384 F.3d 108, 119–20 (3d Cir.

2004)). Media Lodge’s Opposition only confirms that the Court should dismiss this case for

cause under § 1112(b).

II.    Media Lodge Has Not Proved that It Filed Its Bankruptcy Petition to Preserve
       Itself as a Going Concern.

       2.      Media Lodge argues that it filed its bankruptcy petition in part to “[p]reserv[e]

the Debtor as a going concern by protecting its customers from harassment and preventing

further customer attrition.” (Dkt. 61, first page (unnumbered).) It contends that this is a “valid

purpose[ ] to seek protection of the bankruptcy code.” (Id. at p. 1.)

       3.      The contention that Media Lodge filed its petition to “protect[ ] its customers

from harassment and prevent[ ] further customer attrition” is unsupported—in fact refuted—by

the record that Media Lodge itself has placed before the Court. This is because Media Lodge

strenuously maintains that Glock, Inc. (“Glock”) and the other advertising clients against which

GunUp, Inc. (“GunUp”) could have initiated garnishment proceedings are not customers of

Media Lodge, but of its subsidiary, Media Lodge, LLC (“LLC Sub”). (Dkt. No. 61, p. 6

(“Glock owed advertising payments to LLC Sub, not to the Debtors [sic]…. GunUp did not

have and never had any judgment against LLC Sub and thus, the effort to garnish amounts

owed to LLC Sub was improper and harassing.”).)




                                                 2
              Case 20-12969-JTD          Doc 77        Filed 01/06/21    Page 3 of 10




        4.      Assuming Media Lodge is correct that GunUp’s service of a summons of

garnishment on Glock was improper because advertiser payments are owed to LLC Sub, Media

Lodge could have contested GunUp’s garnishment action against Glock in Cobb County

(Georgia) Superior Court. As Media Lodge states in its Opposition, GunUp filed the

garnishment action on October 7, 2020. (Dkt. No. 61, p. 6.) Exhibit I to Media Lodge’s

Opposition shows that Media Lodge received notice of the action shortly thereafter. (Dkt. No.

61-8, pp. 1 of 9, 2 of 9.) The summons of garnishment directed Glock to “immediately hold all

money, including wages, and other property, except what is known to be exempt, … belonging

to the Defendant or obligations owed to the Defendant named above”—that is, belonging or

owed to Media Lodge. (Dkt. No. 61-8, p. 4 of 9.) It further directed Glock to file an answer

between 30 and 45 days after service of the summons, and stated: “Defendant has Ten (10)

days from the date of service in which to file a petition or request for a hearing to dissolve the

garnishment.” (Id. at pp. 3 of 9, 5 of 9.) As far as GunUp is aware, Media Lodge filed no

petition in Cobb County Superior Court, and made no effort to dissolve the garnishment.

(Declaration of Duncan E. Manville Regarding GunUp, Inc.’s Reply in Support of Motion to

Dismiss Chapter 11 Case (“Manville Reply Decl.”) ¶ 3.) Nor did Media Lodge advise GunUp

that Glock and the other advertisers were customers of LLC Sub, not Media Lodge, or request

that GunUp refrain from attempting to collect money owed to LLC Sub. (Id.) 1


1
  When GunUp caused the summons of garnishment to be served on Glock, it had no idea that LLC Sub
even existed, let alone that LLC Sub (allegedly) held the contracts with Media Lodge’s advertiser
clients, or that the advertisers (allegedly) owed their payments to LLC Sub. (Manville Reply Decl. ¶ 4.)
As Media Lodge states in its Opposition, Media Lodge held the advertiser contracts and received all
advertiser payments until 2019, well after conclusion of the trial in the Washington Lawsuit. (Dkt. No.
61, p. 4.) In response to discovery requests in aid of execution that GunUp served on Media Lodge in
February 2020, Media Lodge did not disclose the existence of its subsidiary entities. (Manville Reply
Decl. ¶ 4.) And when GunUp deposed Steve Urvan in May 2020, he refused to answer any questions
about the restructuring during which LLC Sub and GunUp Publishing, Inc. were brought into existence.
(Id., Ex. A at 15:8–16:20.)



                                                   3
             Case 20-12969-JTD          Doc 77        Filed 01/06/21   Page 4 of 10




       5.      Equally unsupported by the record is Media Lodge’s contention that GunUp’s

garnishment of funds in Media Lodge’s account at Bank of America threatened to put Media

Lodge out of business. (Dkt. No. 61, p. 8.) Media Lodge states in its Opposition that all

payments from advertiser clients are received by LLC Sub, not Media Lodge. (Dkt. No. 61, pp.

3–4, 6.) Media Lodge’s CEO, Jeff Siegel, testified during the Section 341 meeting of creditors

on December 9, 2020 that LLC Sub maintains its own bank account separate from Media

Lodge’s account at Bank of America, and that all payments received from advertiser clients are

deposited into LLC Sub’s account, not the Bank of America account. (Manville Reply Decl.,

Ex. B at 3:2–6:24.) LLC Sub then pays GunBroker.com, LLC (“GunBroker”) its revenue

share, and “upstreams the remainder of ad revenue to the Debtor.” (Dkt. No. 61, p. 6.) Thus,

according to Media Lodge’s Opposition and the testimony of its CEO, the freezing of its

account at Bank of America did not prevent LLC Sub from receiving advertiser payments. And

Media Lodge does not explain why this revenue could not have been applied to publisher and

vendor obligations without the need to funnel it through the Bank of America account. 2

       6.      In sum, the record that Media Lodge has placed before the Court strongly

suggests that GunUp’s modest collection efforts did not threaten Media Lodge’s business in

any way. Rather, Media Lodge used those efforts as a pretext to file for bankruptcy in an effort

to avoid paying some or all of the judgment obtained by GunUp in the Washington Lawsuit



2
  Although GunUp submits that the Court may rely on Media Lodge’s representations in its bankruptcy
papers and on the sworn testimony of its CEO, GunUp does not concede the accuracy of the
representations or testimony. In post-judgment discovery in the Washington Lawsuit, Media Lodge
produced a bank transaction report for its Bank of America account for the period from January 1, 2018
to February 28, 2020 showing hundreds of deposits received by Media Lodge (not LLC Sub) directly
from advertisers, and numerous substantial payments made by Media Lodge (not LLC Sub) directly to
GunBroker. (Manville Reply Decl. ¶ 6.) If the Court allows this proceeding to continue, the apparent
discrepancies between, on the one hand, Media Lodge’s representations and Mr. Siegel’s testimony and,
on the other, the information contained in Media Lodge’s financial records will need to be explored.



                                                  4
              Case 20-12969-JTD           Doc 77         Filed 01/06/21    Page 5 of 10




(the “Judgment”). That is not a valid bankruptcy purpose. See, e.g., In re EFL Partners X, No.

13–11495–MDC, 2013 Bankr. LEXIS 3446, at *14–15 (Bankr. E.D. Pa. Aug. 22, 2013)

(debtor’s intent to hinder creditors is evidence of bad faith).

III.    Media Lodge Has Not Proved that It Filed Its Bankruptcy Petition to Reduce or
        Eliminate Legal Fees.

        7.      Media Lodge argues that it filed its bankruptcy petition in part for the

supposedly valid bankruptcy purpose of “[s]top[ing] the bleeding of litigation expenses caused

by GunUp Inc.’s litigation efforts.” (Dkt. No. 61, first page (unnumbered).) Media Lodge does

not elaborate on this contention, which again is unsupported by the record.

        8.      Media Lodge vaguely references lawsuits underway against its current and

former directors (id., first page (unnumbered), p. 5), but other than the garnishment proceedings

discussed above, the only pending litigation to which the automatic bankruptcy stay might

arguably have applied was Media Lodge’s appeal in the Washington Lawsuit. However, Media

Lodge declared at the outset of this case that it intended to prosecute the appeal to conclusion.

As it asserted in its DIP Financing Motion, it needed “a significant cash infusion in order to

continue to prosecute its appeal of the Judgment, which the Debtor believes will be successful.”

(Dkt. No. 8, p. 4 of 71.) Indeed, Media Lodge recently sought and obtained an order from this

Court lifting the bankruptcy stay so it could proceed with the appeal. (Dkt. Nos. 59, 72.)

Especially since Media Lodge has already paid its bankruptcy counsel at least $100,000 (Dkt.

No. 1, p. 13), it is difficult to see how the filing of this case will not substantially increase

Media Lodge’s total legal fees and costs. 3


3
 Further with regard to the separate lawsuits against Media Lodge’s current and former directors:
Media Lodge vaguely asserts that GunUp has “sued or attempted to sue every officer or director that
served with Debtor and continues to pursue some of those individuals to this day,” and that “[t]he legal
costs to defend the officers and directors has [sic] been substantial. (Dkt. No. 61, p. 5.) In fact, Media
Lodge has never had more than three directors, only two separate lawsuits (against former directors



                                                     5
               Case 20-12969-JTD          Doc 77         Filed 01/06/21    Page 6 of 10




IV.     Allowing Media Lodge the Benefit of the Payment Provisions of § 1191 of the
        Bankruptcy Code Is Not a Valid Bankruptcy Purpose.

        9.      Media Lodge argues that it filed its bankruptcy petition in part to “[a]llow the

Debtor benefit of the payment provisions of section 1191 of the Bankruptcy Code.” (Dkt. 61,

p. 1.) Again, it contends that this is a “valid purpose[ ] to seek protection of the bankruptcy

code.” (Id.)

        10.     Media Lodge does not elaborate on this argument or cite any legal authority to

support it. And in fact, the argument is precisely backward: A bankruptcy petitioner’s

intention to seek approval of a reorganization plan does not establish a valid bankruptcy

purpose; rather, a reorganization plan proposed by a bankruptcy petitioner must serve a valid

bankruptcy purpose—such as “preserv[ing] some going concern value … or … maximizing the

value of the debtor’s estate.” Integrated Telecom Express, 384 F.3d at 120 n.4. “The fact that

a petitioner desires to invoke the Code’s distributional mechanisms to distribute estate assets to

a different party is not a valid bankruptcy purpose.” In re Dewey Commercial Investors, L.P.,

503 B.R. 643, 650 (Bankr. E.D. Pa. 2013). A petition “must seek to create or preserve some




Steve Urvan and Kevin O’Connell) are pending, and there is no evidence that Media Lodge has had to
pay substantial legal fees in connection with those cases. In the lawsuit against Mr. Urvan (U.S. District
Court for the Northern District of Georgia Cause No. 1:20-CV-2340-LMM), Mr. Urvan removed the
case from state to federal court on June 1, 2020, and promptly filed a motion to dismiss that remains
pending; no discovery has been conducted, and there has been no other significant activity in the case.
(Manville Reply Decl. ¶ 7.) In the lawsuit against Mr. O’Connell (Orange County (California) Superior
Court Cause No. 30-2019-01117939-CU-MC-CJC), the state court entered a default against Mr.
O’Connell, Mr. O’Connell successfully moved to have the default set aside, and Mr. O’Connell filed an
answer on January 4, 2021; again, no discovery has been conducted, and there has been no other
significant activity in the case. (Id. at ¶ 8.) Given the posture of these cases, it is difficult to imagine
that either lawsuit has “placed an enormous strain on” Media Lodge. (Dkt. No. 61, p. 5.) Indeed, Media
Lodge’s list of transfers made before its bankruptcy filing shows only two modest payments to Mr.
Urvan’s counsel, Krevolin Horst LLC, and no payments to Mr. O’Connell’s counsel. (Dkt. No. 54-1;
Manville Reply Decl. ¶¶ 7, 8.)



                                                     6
             Case 20-12969-JTD         Doc 77        Filed 01/06/21   Page 7 of 10




value that would otherwise be lost—not merely distributed to a different stakeholder—outside

of bankruptcy.” Integrated Telecom Express, 384 F.3d at 108.

V.     Determining the Value of Claims Against Media Lodge Is Not a Valid Bankruptcy
       Purpose.

       11.     Media Lodge argues that it filed its bankruptcy petition in part to “[d]etermine

the value of claims against it, in particular the GunUp, Inc. claim.” (Dkt. 61, p. 1.) Again, it

contends that this is a “valid purpose[ ] to seek protection of the bankruptcy code.” (Id.)

       12.     Whatever Media Lodge might intend here, it cites no legal authority for the

proposition that seeking a judicial determination of the value of a claim constitutes a valid

bankruptcy purpose. Again, Media Lodge gets the argument backward: As the court noted in

Chase Manhattan Bank, N.A. v. Francini, No. 91 Civ. 2515 (MBM), 1991 U.S. Dist. LEXIS

11381 (S.D.N.Y. Aug. 16, 1991), valuation does not establish a valid bankruptcy purpose;

rather, it should only be undertaken for a legitimate bankruptcy purpose. Id. at *10 (quoting In

re Larson, 99 Bankr. 1, 3–4 (Bankr. D. Alaska 1989)).

VI.    Media Lodge’s Other Arguments Do Not Establish a Valid Bankruptcy Purpose.

       13.     Media Lodge’s remaining arguments (set forth in its Opposition at pages 9–12)

are predicated on the notion that it was in immediate financial distress at the time of its

bankruptcy filing. This is so, it says, because its upstream affiliate, Gemini Direct Investments,

LLC (“GDI”), had “limited its future funding commitments to $500,000 through a debtor-in-

possession loan.” (Dkt. No. 61, p. 11.) Plainly, Media Lodge would not be in immediate

financial distress if GDI were willing to maintain the status quo—involving payment by LLC

Sub (or Media Lodge) of significant sums to GunBroker, and advancement of smaller amounts

by GDI (or another affiliate) back to Media Lodge to cover the resulting operational shortfalls.




                                                 7
             Case 20-12969-JTD         Doc 77        Filed 01/06/21   Page 8 of 10




       14.     The suggestion that GDI will only provide additional funding to Media Lodge

through a DIP loan is self-serving and incredible on its face, and the Court need not give it any

weight. See In re Roxy Real Estate Co., 170 B.R. 571, 573 (Bankr. E.D. Pa. 1993) (“[i]t is

unlikely that a debtor will ever acknowledge its own bad faith”); In re Exide Techs., 340 B.R.

222, 246 (Bankr. D. Del. 2006) (discounting witness testimony and noting that “[i]n

considering the appropriate weight to accord each witness, a court may accept all of a witness’

testimony, reject all of it, or accept some and reject other parts depending upon the credibility

of the witness”). According to Media Lodge, funding from GDI is needed in large measure to

pay attorneys’ fees that Media Lodge anticipates incurring on appeal in the Washington

Lawsuit. (Dkt. No. 8, p. 4 of 71.) It is inconceivable that after having invested substantial

sums in that unsuccessful litigation and having funded the drafting and filing of Media Lodge’s

opening appellate brief, Media Lodge’s affiliates would simply pull the plug on the appeal

(which Media Lodge says it “believes will be successful,” id.) and allow the Judgment to stand

absent an order authorizing DIP financing.

       15.     Equally unworthy of credence is Media Lodge’s contention that its affiliates

could simply abandon it by causing GunBroker to bypass Media Lodge and contract on similar

terms with a third-party advertising broker. (Dkt. 61, pp. 10–11.) Media Lodge has lost over

$9 million since its inception. (Id. at p. 5.) It suggests that GunUp is largely to blame—that

Media Lodge “has historically operated at break even or in the red” “in large part due to the

misrepresentation and under-performance of the assets acquired from GunUp Inc., and the

continued legal expenses caused by GunUp Inc.’s litigation”—but this ipse dixit is unsupported

by evidence. Nor does the record contain any evidence that GunBroker could actually enter

into an agreement with an independent advertising broker on terms similar to the agreement




                                                 8
             Case 20-12969-JTD          Doc 77        Filed 01/06/21   Page 9 of 10




between LLC Sub and S&T Logistics, LLC. Instead, the record shows that year after year,

Media Lodge and LLC Sub have paid GunBroker far more than they have received in

intercompany loans—profits that GunBroker has retained to the detriment of Media Lodge and

its creditors. (Dkt. No. 46, pp. 7–8.) The record thus compels the conclusion that Media Lodge

loses money because it overpays GunBroker, and that no third-party broker would be in a

position to offer GunBroker a similarly advantageous deal.

       16.     In any event, even if Media Lodge were in immediate financial distress, it has

not cited any case holding that this alone would be enough to establish good faith. Indeed,

courts routinely hold that debtors in immediate financial distress commence bankruptcy

proceedings in bad faith when they file with the intent of preventing foreclosure or hindering

creditors. See, e.g., EFL Partners X, 2013 Bankr. LEXIS 3446, at *14–15.

                                         CONCLUSION

       17.     Media Lodge has not met its burden of proving that it filed its Chapter 11

bankruptcy petition for a valid bankruptcy purpose, such as preserving a going concern or

maximizing the value of its estate. The record demonstrates that Media Lodge had no need to

file its petition, and commenced this proceeding with the objective of hindering GunUp’s effort

to recover the damages it was awarded in the Washington Lawsuit. Because Media Lodge filed

this case in bad faith, the Court should dismiss it.

       Dated: January 6, 2021                            KLEIN LLC
              Wilmington, Delaware

                                                         /s/ Julia B. Klein
                                                         Julia B. Klein (DE 5198)
                                                         225 W. 14th Street, Suite 100
                                                         Wilmington, Delaware 19801
                                                         (302) 438-0456
                                                         klein@kleinllc.com




                                                  9
Case 20-12969-JTD   Doc 77    Filed 01/06/21   Page 10 of 10




                                         and

                                  Duncan E. Manville, WSBA #30304
                                  SAVITT BRUCE & WILLEY LLP
                                  1425 Fourth Avenue, Suite 800
                                  Seattle, Washington 98101-2272
                                  Tel.: (206) 749-0500
                                  Fax: (206) 749-0600
                                  dmanville@sbwllp.com

                                  Attorneys for Creditor GunUp, Inc.




                             10
